Citation Nr: 1131536	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-45 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of internal derangement of the right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 2000 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  In that rating decision, the RO granted entitlement to service connection for right knee disability and assigned a noncompensable evaluation, effective from March 30, 2009.  The Veteran appealed the assigned evaluation.  

By the way of an October 2010 rating decision, the RO increased the assigned evaluation to 10 percent, effective from March 30, 2009.  Since the rating remains less than the maximum available schedular benefits awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, the Veteran testified before the undersigned during a Board videoconference.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his right knee disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  A new VA examination is in order.  

During the June 2011 Board hearing, the Veteran testified that the symptomatology associated with his right knee disability had worsened since it was last examined by VA in April 2009.  He reports that he has reduced range of motion, with pain on attempting to reach full range of motion, and he reports experiencing symptoms of instability in his right knee.  Further, the report of an August 2009 VA MRI shows that the Veteran had a vertical tear of the lateral meniscus, which was not recorded in the April 2009 VA examination report.  Additionally, since the last VA examination, the Veteran reported that he sought VA emergency medical treatment for his right knee after his knee gave out on him and he slipped and fell.  

The Board finds that a new VA examination is needed to determine the current level of severity of the Veteran's right knee disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, the Veteran has asserted that his right disability has worsened and he has testified about additional symptoms (specifically instability) associated with his disability that were not addressed in the last VA examination report.  Moreover, the Veteran has sought VA emergency medical treatment because of the increased symptomatology associated with his right knee.  A new VA examination is needed.  

Prior to any examination, the RO/AMC should attempt to obtain any outstanding records of pertinent VA or private treatment and associate them with claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in his right knee and to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins.  

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right knee.

The examiner should describe the symptomatology associated with the Veteran's disability, and the impact of such symptomatology on his daily life and his ability to be employed.

The examiner should provide a complete rationale for any opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disability and those due to other causes.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim for an increased initial evaluation for right knee disability.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


